DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments filed 5/20/2021
Applicant’s amendments overcome the previous informalities. Therefore, the corresponding objections/112 rejections are withdrawn.
Applicant’s Amendments substantially change the scope of the claims, necessitating new grounds for rejection. Therefore, the applicant’s arguments regarding the previous rejections have been considered but are moot as they do not directly apply to the new rejections. The amendment is seen to be taught by Fujiwara (US 3776255), as explained in the new rejections below.
Contrary to the applicant’s arguments regarding Fujiwara on page 9, Fujiwara, although having different functional purposes than the application, is seen to read on the claim limitation “the valve element being configured to be freely movable, to close the valve narrowing via its weight, and to be lifted from a valve closing position via a liquid” (see full explanation in rejection) as the float motion relative to the housing is evidenced by Fujiwara.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 3776255).

Regarding claim 1, Fujiwara (FIGs 1-3) discloses “A float valve for controlling a liquid level, the float valve comprising: 
a valve main body (1, 2) which forms a throughflow duct (interior), the valve main body comprising a vertical tube connecting piece (2) and a flange (flange at base of threads in FIG 1), the vertical tube connecting piece comprising an upper opening (top opening) and an outside (male threads); 
a tubular hood (1) which is configured to cover the upper opening of the vertical tube connecting piece, to abut on the flange (see FIG 1), and to sealingly surround the vertical tube connecting piece on the outside (surrounds outside in FIG 1, while no explicit “seal” is mentioned, the threaded coupling of 1,2 is understood as “sealing” as it is evident that fluid will stay within 1,2 and not leak through the screw connection, as is critical to the operation of Fujiwara);
a valve narrowing (in 14) which is formed by the throughflow duct (see 14); 
a float (4) mounted above the valve narrowing as a valve element (see FIG 1), the valve element being configured to be freely movable (vertically), to close the valve narrowing via its weight (4 being able to rest on the mouth of valve narrowing is seen to read “close the valve narrowing via its weight”), and to be lifted from a valve closing position via a liquid (valve rises/lowers with level, understood to rest on 2 at low/empty levels of liquid); and
a valve chamber (portion of interior that houses 4) which is configured to accommodate the float (see FIG 1), the valve chamber being formed by the vertical tube connecting piece and the tubular hood (see FIG 1), 
wherein, 


Regarding claim 3, Fujiwara (FIGs 1-3) discloses “wherein the float further comprises an outer wall (4a-b) which has a spherical shape (see FIGs), a hemispherical shape, a sphere-like shape, or a conical shape.”  

Regarding claim 4, Fujiwara (FIGs 1-3) discloses “wherein, the float further comprises a quantity of float material (in 4b, understood from Column 3 lines 5-9 as a weight [read on “float material”] can be in either shell, in this case the lower shell 4b) and a cavity (interior of 4a), the cavity is arranged above the quantity of float material (4a is above 4b), and the center of gravity is arranged in the float material (understood that the “weight” would be the center of gravity).”  

Regarding claim 5, Fujiwara (FIGs 1-3) discloses “wherein, the float further comprises an upper shell (4a) and a lower shell (4b), and the center of gravity is arranged in the lower shell (as explained in the claim 4 rejection).”

Regarding claim 6, Fujiwara (FIGs 1-3) discloses “wherein the valve narrowing comprises an inner wall (inner wall of 2) which is arranged to have a conical form or a convex form (see FIG 1).”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 5101936) in view of Fujiwara.

Regarding claim 1, Paredes (FIG 6) discloses “A float valve for controlling a liquid level (FIG 6), the float valve comprising: 
a valve main body (32, 26, 114) which forms a throughflow duct (interior therethrough)…;
…; 
a valve narrowing (top opening of 32) which is formed by the throughflow duct (see FIG 6); 
a float (112) mounted above the valve narrowing as a valve element (see FIG 6), the valve element being configured to be freely movable, to close the valve narrowing via its weight, and to be lifted from a valve closing position via a liquid (Column 5 lines 4-16);
and a valve chamber (space within 114, 26 which houses 112) which is configured to accommodate the float, the valve chamber being formed by the valve main body (see FIG 6) …”.
Paredes is silent regarding “the valve main body comprising a vertical tube connecting piece and a flange, the vertical tube connecting piece comprising an upper opening and an outside; 
a tubular hood which is configured to cover the upper opening of the vertical tube connecting piece, to abut on the flange, and to sealingly surround the vertical tube connecting piece on the outside;
… the valve chamber being formed by the vertical tube connecting piece and the tubular hood”. Paredes merely shows the valve main body having a top 114 and bottom 26, 32 in incomplete view.
However, Fujiwara (FIGs 1-3) teaches a valve main body (1, 2) of a float valve (analogous to FIG 6 of Paredes) the valve main body comprising a vertical tube connecting piece (2) and a flange (flange at base of threads in FIG 1, the vertical tube connecting piece comprising an upper opening (top opening) and an outside (male threads);

a valve chamber (portion of interior that houses 4) being formed by the vertical tube connecting piece and the tubular hood (see FIG 1)”.
Therefore it would have been obvious, at the time of filing, to modify the main valve body of Paredes to be a tubular assembly such that it comprises “a vertical tube connecting piece and a flange, the vertical tube connecting piece comprising an upper opening and an outside; 
a tubular hood which is configured to cover the upper opening of the vertical tube connecting piece, to abut on the flange, and to sealingly surround the vertical tube connecting piece on the outside;
… the valve chamber being formed by the vertical tube connecting piece and the tubular hood”, as taught by Fujiwara, as Paredes clearly desires a means for assembly a housing around a valve, and choosing a known mechanism for doing so would be within ordinary skill in the art. A benefit for such modification would be to provide an assembly that can be screwed/unscrewed.
Paredes is further silent regarding “wherein, the float comprises a center of gravity which is lower than a geometric center of the float so that the float always rights itself to a standing position.” 
However, Fujiwara further teaches a float valve (structurally analogous to Paredes) in the form of a two-piece sphere (4a-b) having a relatively low center of gravity (Column 3 lines 1-18; seen a “low” as the center of gravity is below the geometric center of the float) which aligns the valve to a consistent orientation.
Therefore it would have been obvious, at the time of filing, to modify the float composition of Paredes to be the float of Fujiwara such that “wherein, the float comprises a center of gravity which is 

Regarding claim 2, Paredes (FIG 1) discloses “wherein the liquid level is an oil level in a vehicle transmission (22, 24, Column 2 lines 48-61).”  

Regarding claim 3, Fujiwara (FIGs 1-3) further teaches “wherein the float further comprises an outer wall (4a-b) which has a spherical shape (see FIGs), a hemispherical shape, a sphere-like shape, or a conical shape.”  

Regarding claim 4, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises a quantity of float material (in 4b, understood from Column 3 lines 5-9 as a weight [read on “float material”] can be in either shell, in this case the lower shell 4b) and a cavity (interior of 4a), the cavity is arranged above the quantity of float material (4a is above 4b), and the center of gravity is arranged in the float material (understood that the “weight” would be the center of gravity).”  

Regarding claim 5, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises an upper shell (4a) and a lower shell (4b), and the center of gravity is arranged in the lower shell (as explained in the claim 4 rejection).”

Regarding claim 6, Paredes (FIG 6) discloses “wherein the valve narrowing comprises an inner wall (inner wall at top opening of 32) which is arranged to have a conical form or a convex form (has a rounded “convex” edge at top).”  

Regarding claim 12, Paredes (FIG 1) discloses “A method of using the float valve as recited in claim 1 (obvious in view of Fujiwara, set forth above) in an oil-regulating system of a vehicle transmission (22, 24, Column 2 lines 48-61), the method comprising: providing the float valve as recited in claim 1 (set forth in claim 1); and arranging the float valve in the oil-regulating system of the vehicle transmission (26, see FIGs 1 and 6).”

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, none of the art discloses at least “wherein, the vertical tube connecting piece further comprises a wall which comprises vertical tube wall liquid throughflow openings, and the tubular hood further comprises a wall which comprises tubular hood wall liquid throughflow openings” in combination with prerequisite limitations (claim 1).
Previous reference of record Teepe (US 5201340) teaches this isolated feature but is silent regarding amended claim 1. 
It would not be obvious to combine Paredes/Fujiwara with Teepe as it would necessitate impermissible hindsight reasoning.
Claims 9-11 are also allowable by virtue of their dependency on claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753